ICJ_146_Judgment2867ATILO-IFAD_IFAD_NA_2011-01-24_ORD_01_NA_00_EN.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


          JUDGMENT NO. 2867
  OF THE ADMINISTRATIVE TRIBUNAL
    OF THE INTERNATIONAL LABOUR
  ORGANIZATION UPON A COMPLAINT
  FILED AGAINST THE INTERNATIONAL
FUND FOR AGRICULTURAL DEVELOPMENT
      (REQUEST FOR ADVISORY OPINION)


          ORDER OF 24 JANUARY 2011




               2011
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


    JUGEMENT No 2867 DU TRIBUNAL
  ADMINISTRATIF DE L’ORGANISATION
     INTERNATIONALE DU TRAVAIL
         SUR REQUÊTE CONTRE
       LE FONDS INTERNATIONAL
     DE DÉVELOPPEMENT AGRICOLE
      (REQUÊTE POUR AVIS CONSULTATIF)


       ORDONNANCE DU 24 JANVIER 2011

                             Official citation :
   Judgment No. 2867 of the Administrative Tribunal of the International
   Labour Organization upon a Complaint Filed against the International
       Fund for Agricultural Development, Order of 24 January 2011,
                         I.C.J. Reports 2011, p. 3




                         Mode officiel de citation :
       Jugement no 2867 du Tribunal administratif de l’Organisation
     internationale du Travail sur requête contre le Fonds international
         de développement agricole, ordonnance du 24 janvier 2011,
                         C.I.J. Recueil 2011, p. 3




                                                              1010
                                              Sales number
ISSN 0074-4441                                No de vente :
ISBN 978-92-1-071123-4

                            24 JANUARY 2011

                                ORDER




          JUDGMENT NO. 2867
  OF THE ADMINISTRATIVE TRIBUNAL
    OF THE INTERNATIONAL LABOUR
  ORGANIZATION UPON A COMPLAINT
  FILED AGAINST THE INTERNATIONAL
FUND FOR AGRICULTURAL DEVELOPMENT

  (REQUEST FOR ADVISORY OPINION)




    JUGEMENT No 2867 DU TRIBUNAL
  ADMINISTRATIF DE L’ORGANISATION
     INTERNATIONALE DU TRAVAIL
         SUR REQUÊTE CONTRE
       LE FONDS INTERNATIONAL
     DE DÉVELOPPEMENT AGRICOLE

  (REQUÊTE POUR AVIS CONSULTATIF)




                            24 JANVIER 2011

                             ORDONNANCE

               3 	                                   ﻿




                              INTERNATIONAL COURT OF JUSTICE

   2011                                        YEAR 2011
24 January
General List
 No. 146                                     24 January 2011


                         judgment nO. 2867
                 of the administrative tribunal
                   of the International Labour
                 organization upon a complaint
                 Filed against the international
               fund for agricultural development
                               (REQUEST FOR ADVISORY OPINION)




                                                 ORDER


                   The President of the International Court of Justice,
                  Having regard to Articles 48 and 66, paragraph 4, of the Statute of the
               Court, and to Article 105, paragraph 2, of the Rules of Court,
                  Having regard to the request for an advisory opinion submitted on
               26 April 2010 by the International Fund for Agricultural Development
               on questions concerning the Judgment No. 2867 of the Administrative
               Tribunal of the International Labour Organization upon a complaint
               filed against the Fund,
                  Having regard to the Order made by the Court on 29 April 2010, fixing
               29 October 2010 as the time‑limit within which written statements might
               be submitted, in accordance with Article 66, paragraph 2, of the Statute,
               on the question laid before the Court for advisory opinion, and 31 Janu‑
               ary 2011 as the time‑limit within which States and organizations having
               presented written statements might submit, in accordance with Article 66,
               paragraph 4, of the Statute, written comments on the other written
               statements,
                  Having regard to the same Order whereby the Court decided that the

               4

4 	          judgment no. 2867 of the ilo (order 24 I 11)

President of the International Fund for Agricultural Development should
transmit to the Court any statement setting forth the views of the com‑
plainant in the proceedings against the Fund before the Administrative
Tribunal of the International Labour Organization which the said com‑
plainant might wish to bring to the attention of the Court, and fixed
29 October 2010 as the time‑limit within which any possible statement by
the complainant who is the subject of the judgment might be presented to
the Court and 31 January 2011 as the time‑limit within which any possi‑
ble comments by the complainant might be presented to the Court;
   Whereas the General Counsel of IFAD, on 19 October 2010, submitted
a written statement of the Fund and, on 26 October 2010, a statement set‑
ting forth the views of the complainant in the proceedings against the Fund
before the Administrative Tribunal of the International Labour Organiza‑
tion, within the time‑limits fixed by the Court for those purposes ;
   Whereas on 28 October 2010 the Ambassador of the Plurinational State
of Bolivia to the Kingdom of the Netherlands submitted a written state‑
ment of the Government of Bolivia, within the time‑limit fixed by the
Court for that purpose;
   Whereas by a letter dated 21 January 2011 and received in the Registry
on the same day, the General Counsel of the Fund, referring to forthcom‑
ing consultations between the Fund and the Bureau of the Conference of
the Parties of the United Nations Convention to Combat Desertification,
relating to the very subject‑matter of the proceedings before the Court,
requested that the time‑limit for the submission of written comments be
extended to 11 March 2011, in order that comments on behalf of the
Fund might be submitted “immediately following such consultations and
after the thirty‑fourth session of the IFAD Governing Council . . . and the
first session of the Consultation for the Ninth Replenishment of the
Resources of the Fund . . . ”,
  Extends to 11 March 2011 the time‑limit within which written com‑
ments may be submitted on the other written statements, in accordance
with Article 66, paragraph 4, of the Statute of the Court, as well as the
time‑limit within which any possible comments by the complainant may
be presented to the Court; and
  Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty‑fourth day of January, two
thousand and eleven.

 (Signed) Hisashi Owada,
	President.
                                          (Signed) Philippe Couvreur,
                                                        Registrar.


5

printed in france



                    ISSN 0074-4441
                    ISBN 978-92-1-071123-4

